Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 92-111 are pending and being acted upon in this Office Action. 

Specification
The amendment to the specification filed Oct 11, 2022 has been entered.

Rejection Withdrawn
The rejection of claims 92-94 and 96-111 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the argument that Example 3 does not require adding arginine and/or histidine to the half-antibody to reduce pH-induced precipitation, pH-induced turbidity, see para. [259].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 92-111 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 56-71 of U.S. Patent No. 9,862,778.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in wording.
Issued claim 56 recites a method of producing a heteromultimeric protein, said method comprising: a. obtaining a protein A purified first half-antibody, wherein the first half-antibody comprises a heterodimerization domain; b. obtaining a protein A purified second half-antibody, wherein the second half-antibody comprises a heterodimerization domain; c. adjusting the pH of each half-antibody hinge containing polypeptide to between pH 4 and 9; d. mixing the first and second half-antibodies to obtain an assembly mixture, e. adding a 50-400.times. molar excess of glutathione (GSH) to the assembly mixture; and f. incubating the assembly mixture to form a heteromultimeric protein comprising the first half antibody and the second half-antibody whereas instant claim 92 recites a method of producing a heteromultimeric protein, said method comprising:
a. obtaining a first half-antibody, wherein the first half-antibody comprises a heterodimerization domain;
b. obtaining a second half-antibody, wherein the second half-antibody comprises a heterodimerization domain;
c. adjusting pH of each half-antibody to between pH 4 and 9;
d. mixing the first and second half-antibodies to obtain an assembly mixture,
e. adding a 50-400x molar excess of glutathione (GSH) to the assembly mixture; and
f. incubating the assembly mixture to form a heteromultimeric protein comprising the first half-antibody and the second half-antibody.
The issued claims limits the first half-antibody and second half-antibody from protein A purified half-antibody in steps a and b, whereas the first half-antibody and the half-antibody are generic with respect to protein A purified first half and second half-antibody. 
 Issued claim 57 recites the method of claim 56, wherein the first and second half-antibody comprises an Fc component, see instant claim 93.
Issued claim 58 recites the method of claim 56, wherein in step c the pH of the first and second half-antibody is adjusted to pH 4-9 in the presence of a solubilizer, see instant claim 94. 
 Issued claim 59 recites the method of claim 58, wherein the solubilizer is arginine or histidine that is added to a final concentration of between 20 mM and 1 M prior to adjusting the pH, see instant claim 95. 
 Issued claim 60 recites the method of claim 56, wherein the heteromultimerization domain of the first or second half antibody comprises one or more of a knob, a hole, leucine zippers, a coiled coil, or a polar amino acid residue capable of forming an electrostatic interaction, see instant claim 96.
Issued claim 61 recites the method of claim 60, wherein the heteromultimerization domain of the first half-antibody comprises a knob and the heteromultimerization domain of the second half-antibody comprises a hole, see instant claim 97. 
Issued claim 62 recites the method of claim 56, wherein the pH is adjusted after mixing, see instant claim 98. 
 Issued claim 63 recites the method of claim 56, further comprising incubating the assembly mixture at a temperature of between 15.degree. C. and 39.degree. C. for at least 30 minutes, see instant claim 99. 
Issued claim 64 recites the method of claim 56, wherein the assembly mixture in step f has an oxidation potential of between -200 to -600 mV, see instant claim 100. 
 Issued claim 65 recites the method of claim 56, wherein incubating the assembly mixture is done at a temperature between 15.degree. C. and 39.degree. C. in the presence of Polyvinylpyrrolidone (PVP), see instant claim 101. 
 Issued claim 66 recites the method of claim 65, wherein the PVP is added up to 40% (w/v), see instant claim 102. 
Issued claim 67 recites the method of 56, wherein the first or second half-antibody is produced by a bacterial cell, a yeast cell, a baculovirus or a mammalian cell, see instant claim 103. 
 Issued claim 68 recites the method of claim 67, wherein the first or second half-antibody is produced by a CHO cell, see instant claim 104. 
 Issued claim 69 recites the method of claim 56, wherein the GSH is added in 100-300.times. molar excess, see instant claim 105. 
 Issued claim 70 recites the method of claim 56, wherein the GSH is added in 200.times. molar excess, see instant claim 106. 
 Issued claim 71 recites the method of claim 61, wherein the knob comprises a T366W substitution, and the hole comprises T366S, L368A, and Y407V substitutions, see instant claim 107.
Instant claims 108-109 are included because it is within the purview of one of ordinary skill in the art to adjust the pH and/or temperature after assembly of the heterodimeric protein for storage and/or use.  
Otherwise claims 92-111 are anticipated or rendered obvious by the issued claims.

The request that this rejection be held in abeyance until the present application is otherwise in condition for allowance is acknowledged.  So the rejection stands.
Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644